ACCEPTED
                                                                                       14-14-00306-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  3/31/2015 6:56:15 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

Nos. 14-14-00306-CR, 14-14-00307-CR, 14-14-00308-CR, 14-14-00309-CR, &
                            14-14-00310-CR
                                                                       FILED IN
                                                                14th COURT OF APPEALS
                                      In the                       HOUSTON, TEXAS
                                Court of Appeals                3/31/2015 6:56:15 PM
                                     For the                    CHRISTOPHER A. PRINE
                                                                         Clerk
                           Fourteenth District of Texas
                                   At Houston

                               

             Nos. 1909495, 1909496, 1909497, 1909498, & 1909499
                  In County Criminal Court at Law Number Six
                            Of Harris County, Texas

                               

                             ERIC L. BAUMGART
                                  Appellant
                                      V.
                            THE STATE OF TEXAS
                                   Appellee

                               

            STATE’S THIRD MOTION FOR EXTENSION OF TIME
               WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and

38.6(d), moves for an extension of time within which to file its appellate brief. In

support of its motion, the State submits the following:
1.   Appellant was convicted of five counts for the offense of violating
     the Private Security Act and sentenced to two years of community
     supervision.

2.   Appellant filed written notice of appeal on March 13, 2014.

3.   Appellant filed his brief on December 1, 2014.

4.   The State’s reply brief is due on March 31, 2015.

5.   The State seeks an extension until April 30, 2015, to file its brief.

6.   This is the State’s third request for an extension in this case. The
     State’s first extension was sought on account of the State not having
     timely received a copy of appellant’s brief.

7.   The following facts are relied upon to show good cause for the
     requested extension:

     My completion of this brief has been delayed by my
     completion of three other appellate briefs over the past
     five weeks, as well as by my preparation for and
     presentation of an oral argument before this Court. I also
     have four other appellate briefs due in the coming month.
     Additionally, I missed several days of work over the past
     month due to my spouse’s recent surgery.

     I am currently working on the brief for this case and
     intend to continue to work on it until it is completed, to
     the exclusion of all other cases assigned to me.




                                  2
      WHEREFORE, the State prays that this Court will grant the requested

extension.

                                               Respectfully submitted,

                                               /s/ Dan McCrory
                                               DAN MCCRORY
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1901
                                               (713) 755-5826
                                               TBC No. 13489950
                                               Mccrory_daniel@dao.hctx.net


                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to

the following email address via TexFile:

Renato Santos, Jr.
Attorney at Law
Renato.santos3@att.net


                                               /s/ Dan McCrory
                                               DAN MCCRORY
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1901
                                               (713) 755-5826
                                               TBC No. 13489950
Date: March 31, 2015




                                           3